DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 2/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,225,904 & 10,568,180 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, in combination with other limitations of the claim, the cited prior art fails to teach “a control apparatus operable to receive an external control signal from a user interface device external to the lighting apparatus and to generate the indication of the dimming level on the 0-10V dimming terminals in response to the external control signal; whereby the control apparatus at least in part controls the particular current level set by the DC power source flowing through the lighting module in response to the external control signal” structurally and functionally interconnected with other limitations as required by claim 2.
Claims 3-10 are allowed as being dependent on claim 2.
With respect to claim 11, in combination with other limitations of the claim, the cited prior art fails to teach “a control module operable to receive an external control signal from a user interface device and to generate the indication of the dimming level on the 0-10V dimming terminals in response to the external control signal; whereby the control module at least in part controls the particular current level set by the DC power source flowing through the load coupled between the first and second nodes in response to the external control signal” structurally and functionally interconnected with other limitations as required by claim 11.
Claims 12-19 are allowed as being dependent on claim 11.
With respect to claim 20, in combination with other limitations of the claim, the cited prior art fails to teach “a control apparatus operable to receive an external control signal using a Bluetooth communication protocol from a Bluetooth interface external to the lighting apparatus and to generate the indication of the dimming level on the 0-10V dimming terminals in response to the external control signal using the Bluetooth communication protocol; whereby the control apparatus at least in part controls the particular current level set by the DC power source flowing through the lighting module in response to the external control signal using the Bluetooth protocol” structurally and functionally interconnected with other limitations as required by claim 20.
Claim 21 is allowed as being dependent on claim 20.
Claims 2-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844